DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on September 23, 2021.  As directed by the amendment: claims 1-6 and 8 have been amended.  Thus, claims 1-8 are presently pending in the application.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
Claim 1 line 26 reads “one of said pockets,” but is suggested to read --one of said pockets of said pair of pockets-- for term agreement.
Claim 8 lines 41-44 read, in part, “and a control being…said control being…such that said control unit turns…said control comprising,” but is suggested to read --and a control unit being…said control unit being…such that said control unit turns…said control unit comprising-- for proper antecedent basis and term agreement.
Claim 8 line 41 reads “one of said pockets,” but is suggested to read --one of said pockets of said pair of pockets-- for term agreement.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, lines 25-26 recite the limitation “said control,” which lacks antecedent basis in the claim.  The Examiner suggests amending the claim to read --said control unit-- to agree with the amendment made to line 25.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 7,207,953 to Giocaj (herein Giocaj) in view of US Pat. Pub. 2020/0188225 to Akers et al (herein Akers).	
Regarding claim 1, Giocaj discloses a massage vest assembly (massage vest 10, Fig. 2) being configured to massage a user while the user wears said assembly (vest 10 massages the user, Col. 7 lines 62-67), said assembly comprising: a vest being worn on the user's torso (massage vest 10 includes a vest body 12, Figs. 1-2), said vest having a rear panel being positioned on the user's back when said vest is worn (vest body 12 is positioned on the user’s back in use, Fig. 2); a plurality of massage units (massage members 22, Fig. 2), each massage unit of said plurality of massage units being coupled to said vest (massage members 22 are coupled to vest body 12, Col. 8 lines 10-12, Fig. 2) wherein each massage unit of said plurality of massage units is configured to engage the user's torso when said vest is worn (massage members 22 engage the back, neck, and shoulders of the user, Col. 8 lines 12-18, Fig. 2), each massage unit of said plurality of massage units vibrating when said massage units are turned on (control module 24 turns on massage members 22, Col. 8 lines 34-35, Fig. 2), wherein each massage unit of said plurality of massage units is configured to massage the user's torso when said vest is worn (massage members 22 engage the back, neck, and shoulders of the user, Col. 8 lines 12-18, Fig. 2), each massage unit of said plurality of massage units being positioned on said rear panel of said vest (massage members 22 are on the vest body 12, Fig. 2), said plurality of massage units including a set of shoulder massage units (massage members 22 are placed on the shoulder of the vest body 12, Col. 8 lines 57-60, Fig. 2, see annotated figure below) and a set of 

    PNG
    media_image1.png
    707
    765
    media_image1.png
    Greyscale

Annotated Fig. 2 of Giocaj
However, Akers teaches a pulmonary stimulation vest (1, Figs. 1-2) including a pair of pockets on opposing sides of said vest (power source pocket 7 and controller pocket 10 are located on right and left sides of the vest 1, respectively, Figs. 1-2), said pair of pockets being positioned proximate to a lower edge of said vest (pockets 7, 10 are located along a bottom edge of the vest 1, Figs 1-2), wherein said pair of pockets is configured for having the user’s hands positioned therein (the pockets are configured to allow the battery pack 5 and/or controller 9 to be placed in or removed, therefore the user’s hand will be configured to be placed at least 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vest body of Giocaj in the region of the side of the wearer’s hips to include a pair of pockets as taught by Akers in order to increase portability of the control module while wearing the vest.
Regarding claim 2, the modified Giocaj discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Giocaj further discloses wherein 7said vest comprises an inner layer (first side 13, Fig. 3, annotated figure below) being spaced from an outer layer (side of vest body 12 on the right as viewed in Fig. 3, annotated figure), said inner layer abutting the user when said vest is worn (first side 13 includes the massage members 22 and engages the user, Col. 8 lines 10-12, Fig. 3); and each massage unit of said plurality of massage units being integrated into said rear panel of said vest (massage members 22 are incorporated into the vest body 12 between first side 13 and the second side, Fig. 3), the massage units having a front surface (see annotated figure) and a back surface (see annotated figure), said front surface being concavely arcuate with respect to said back surface such that said front surface has a hemispherical shape (the massage members 22 have a lightbulb-like shape, the front surface of which forms a concave shape relative to the back surface, Fig. 3 and annotated figure), said front surface extending through said inner layer of said vest wherein said front surface is configured to engage the user's body when said vest is worn (massage members 22 extend through first side 13 to engage the user, Fig. 3).  Giocaj, as modified above, does not disclose each massage unit of said plurality of massage units comprises a housing.

    PNG
    media_image2.png
    514
    466
    media_image2.png
    Greyscale

Annotated Fig. 3 of Giocaj
However, Akers teaches a pulmonary stimulation vest (1, Figs. 1-2) including wherein each massage unit of said plurality of massage units comprises a housing (transducers 13 are provided within a semi-rigid plastic box of transducer stabilizer 15, Para. [0017], Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the massage members and motors of modified Giocaj to include a housing as taught by Akers in order to provide protection for the vibration components while the vest is being worn and to increase transfer of vibrational effects to the user.
Regarding claim 3, the modified Giocaj discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2. 
Modified Giocaj further discloses wherein each massage unit of said plurality of massage units comprises a vibrating unit (Giocaj massage members 22 each include a massage motor 30, Col. 8 lines 60-61, Fig. 3) being positioned within said housing (Akers plastic box, Para. [0017]), said vibrating unit engaging said front surface of said housing (Giocaj massage motor 30 engages with the front surface of massage member 22, Fig. 3 and annotated figure above), said vibrating unit vibrating said front surface when said vibrating unit is turned on wherein said front surface is configured to massage the user's body when said vest is worn (Giocaj “massage motor 30 causes the massage member [22] to oscillate [i.e. vibrate] in a plurality of directions,” Col. 8 lines 61-62, Fig. 3).
Regarding claim 4, the modified Giocaj discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Giocaj further discloses wherein said control comprises: a box having a front wall (control module 24 is box shaped, the buttons being disposed on a front wall, Figs. 3 and 9); a conductor being coupled between said box and each massage unit of said plurality of massage units (wires 32 connect the control module 24 to each massage member 22 and massage motor 30, Fig. 4), said conductor being electrically coupled to said vibrating unit in each massage unit of said plurality of massage units (wires 32 connect massage motors 30 to control module 24, Col. 8 lines 35-38, Fig. 4); a control circuit being positioned within said box (control module 24 includes internal circuitry at least to select a massage zone, Col. 10 lines 39-41), said control circuit being electrically coupled to said conductor such that said control circuit is in electrical communication with said vibrating unit in each massage unit of said plurality of massage units 
Regarding claim 5, the modified Giocaj discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Giocaj further discloses 8a shoulder button being movably coupled to said front wall of said box (control module 24 includes selection buttons 80, 82 which can select shoulder/neck region utilizing digital pointer 65, Fig. 9), said shoulder button being electrically coupled to said control circuit (selection buttons 80, 82 are part of control module 24, which is electrically coupled to the massage members 22, Fig. 4), only said shoulder massage units being turned on when said shoulder button is manipulated (selection of neck zone 34 only activates the neck massage units, Fig. 5); a back button being movably coupled to said front wall of said box (control module 24 includes selection buttons 80, 82 which can select back regions utilizing digital pointer 65, Fig. 9), said back button being electrically coupled to said control circuit (selection buttons 80, 82 are part of control module 24, which is electrically coupled to the massage members 22, Fig. 4), only said spine massage units being turned on when said back button is manipulated (selection of back zones 36, 38, 40, 42 only activates the back massage units, Fig. 5); and an all button being movably coupled to said front wall of said box (control module 24 includes selection buttons 80, 82 which can select all regions utilizing digital pointer 65, Fig. 9), said all button being electrically coupled to said control circuit (selection buttons 80, 
Regarding claim 7, the modified Giocaj discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Giocaj further discloses wherein the assembly comprises a power supply being coupled to said box (control module 24 is power through portable power source 26 or hardwire power source 28, Fig. 4), said power supply being electrically coupled to said control circuit (power sources 26, 28 are electrically connected to control module 24 which includes control circuit, Fig. 4), said power supply comprising: at least one battery (portable power source 26 is preferably a rechargeable battery, Col. 8 lines 45-48), said at least one battery being electrically coupled to said control circuit (portable power source 26 including rechargeable battery is connected to the control module 24 with control circuit, Fig. 4); a charge port being coupled to said box, said charge port being electrically coupled to said at least one battery (the portable power source 26 may be charged by hardwire power source 28, the power source 28 connected into a side of the control module 24, Col. 8 lines 45-50, Fig. 4); and 9a battery charger having a first plug and a second plug (power source 28 has a first and second end, Fig. 4), said first plug being pluggable into said charge port (one end of power source 28 connects to the side of control module  24, Fig. 4), said second plug being pluggable into a power source for charging said at least one battery (power source 28 is configured to plug into a standard wall outlet, Col. 8 lines 48-50).  Giocaj, as modified above, does not disclose wherein the at least one battery is positioned within said box.
However, placing the portable power source 26 into the box of the control module 24 is simply making integral two otherwise separate parts, without unexpected results.  See MPEP § 2144.04 Section V, Subsection B.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery and control module of modified Giocaj to be integral as is well known in order to facilitate ease of movement so that the user does not need to carry or secure the battery and control module 24 separately.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Giocaj and Akers, as applied to claim 5 above, and further in view of US Pat. Pub. 2007/0287938 to Shields (herein Shields).
Regarding claim 6, the modified Giocaj discloses all the claimed limitations, as discussed above with respect to the rejection of claim 5.  Giocaj, as modified above, does not disclose an intensity wheel being rotatably coupled to said box, said intensity wheel extending outwardly from said box wherein said intensity wheel is configured to be rotated, said intensity wheel being electrically coupled to said control circuit, said intensity wheel being rotatable in an increasing direction or a decreasing direction, said control circuit actuating each massage unit of said plurality of massage units to increase vibration toward a maximum intensity when said intensity wheel is rotated in said increasing direction, said control circuit actuating each massage unit of said plurality of massage units to decrease vibration toward a minimum intensity when said intensity wheel is rotated in said decreasing direction
However, Shields teaches a back massager (Fig. 2A) including an intensity wheel being rotatably coupled to said box (vibration generated by a vibration motor utilizing eccentric weight 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control module of modified Giocaj to include a rotary wheel control as taught by Shields in order to utilize a well-known electronic control device with the expected result of variable, linearly controlled vibrational intensity.

Claim 8 rejected under 35 U.S.C. § 103 as being unpatentable over Giocaj in view of Akers and Shields, collectively.	
Regarding claim 8, Giocaj discloses a massage vest assembly (massage vest 10, Fig. 2) being configured to massage a user while the user wears said assembly (vest 10 massages the user, Col. 7 lines 62-67), said assembly comprising: a vest being worn on a user's torso (massage vest 10 includes a vest body 12, Figs. 1-2), said vest having a rear panel being positioned on the user's back when said vest is worn (vest body 12 is positioned on the user’s back in use, Fig. 2); a plurality of massage units (massage members 22, Fig. 2), each massage unit of said plurality of massage units being coupled to said vest (massage members 22 are coupled to vest body 12, Col. 8 lines 10-12, Fig. 2) wherein each massage unit of said plurality of massage units is configured to engage the user's torso when said vest is worn (massage members 22 engage the back, neck, and shoulders of the user, Col. 8 lines 12-18, Fig. 2), each massage unit of said plurality of massage units vibrating when said massage units are turned on (control module 24 turns on massage members 22, Col. 8 lines 34-35, Fig. 2), wherein each massage unit of said plurality of massage units is configured to massage the user's torso when said vest is worn (massage members 22 engage the back, neck, and shoulders of the user, Col. 8 lines 12-18, Fig. 2), each massage unit of said plurality of massage units being positioned on said rear panel of said vest (massage members 22 are on the vest body 12, Fig. 2), said plurality of massage units including a set of shoulder massage units (massage members 22 are placed on the shoulder of the vest body 12, Col. 8 lines 57-60, Fig. 2, see annotated figure below) and a set of spine massage units (massage members 22 are placed along the back of the user, Col. 8 lines 55-57, Fig. 2, annotated figure), said shoulder massage units being spaced apart from each other and being distributed along an upper end of said rear panel wherein said shoulder massage units are configured to engage the user's shoulders and lower neck when said vest is worn (should massage members 22 are distributed along the shoulder area of the vest body 12, Fig. 2, annotated figure), said spine 
However, placing the portable power source 26 into the box of the control module 24 is simply making integral two otherwise separate parts, without unexpected results.  See MPEP § 2144.04 Section V, Subsection B.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery and control module of Giocaj to be integral in order to facilitate ease of movement so that the user does not need to carry or secure the battery and control module 24 separately.
Giocaj, as modified above, does not disclose the vest including a pair of pockets on opposing sides of said vest, said pair of pockets being positioned proximate to a lower edge of said vest, wherein said pair of pockets is configured for having the user’s hands positioned therein, said control being positionable within a respective one of said pockets, wherein each massage unit of said plurality of massage units comprises a housing.
However, Akers teaches a pulmonary stimulation vest (1, Figs. 1-2) including a pair of pockets on opposing sides of said vest (power source pocket 7 and controller pocket 10 are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vest body of modified Giocaj in the region of the side of the wearer’s hips to include a pair of pockets as taught by Akers in order to increase portability of the control module while wearing the vest.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the massage members and motors of modified Giocaj to include a housing as taught by Akers in order to provide protection for the vibration components while the vest is being worn and to increase transfer of vibrational effects to the user.
Giocaj, as modified above, does not disclose an intensity wheel being rotatably coupled to said box, said intensity wheel extending outwardly from said box wherein said intensity wheel is configured to be rotated, said intensity wheel being electrically coupled to said control circuit, said intensity wheel being rotatable in an increasing direction or a decreasing direction, said control circuit actuating each massage unit of said plurality of massage units to increase vibration toward a maximum intensity when said intensity wheel is rotated in said increasing direction, 
However, Shields teaches a back massager (Fig. 2A) including an intensity wheel being rotatably coupled to said box (vibration generated by a vibration motor utilizing eccentric weight of variable intensity, the intensity controlled by a rotary thumb wheel, Para. [0023]), said intensity wheel extending outwardly from said box wherein said intensity wheel is configured to be rotated (rotary wheel extends from front of handle, Para. [0023]), said intensity wheel being electrically coupled to said control circuit (rotary wheel coupled to control circuitry to vary intensity of vibration, Para. [0023]), said intensity wheel being rotatable in an increasing direction or a decreasing direction (rotary wheel is rotatable in a first and a second opposite direction, Para. [0023]), said control circuit actuating each massage unit of said plurality of massage units to increase vibration toward a maximum intensity when said intensity wheel is rotated in said increasing direction (rotary wheel rotation determines vibration intensity by rotation in both directions, an increasing and decreasing intensity direction, Para. [0023]), said control circuit actuating each massage unit of said plurality of massage units to decrease vibration toward a minimum intensity when said intensity wheel is rotated in said decreasing direction (rotary wheel rotation determines vibration intensity by rotation in both directions, an increasing and decreasing intensity direction, Para. [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control module of modified Giocaj to include a rotary wheel control as taught by Shields in order to utilize a well-known .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant additionally argues that Giocaj is a partial vest structure in which the entirety of the front portion is a plurality of straps and there would be no material into which pockets could be added (see Page 11 lines 13-17 of the Remarks).
The Examiner disagrees.  As noted above in Paras.  12 and 13, the Examiner has modified the vest of Giocaj to include pockets in the waist region in the vicinity of the side of user’s hips.  In that region, the body 12 of vest 10 does include material that is not simply a plurality of straps.  
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the pockets are located in the front of the vest) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the rejection of claims 1-8 still stands.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0142686 to Lee recites a chest wall oscillation system including pockets to hold the controller and battery packs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785  
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785